Nichols, Judge:
The merchandise involved in this case consists of rush bags assessed with duty at 21 per centum ad valorem under paragraph 411 of the Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs *573and Trade, T.D. 54108, as baskets of straw. It is claimed that the merchandise is properly dutiable at 12% per centum ad valorem under paragraph 1537 (a) of said tariff act, as modified by the Protocol of Terms of Accession by Japan to the General Agreement on Tariffs and Trade, T.D. 53865 and T.D. 53877.
Counsel for the respective parties have submitted this case on a stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed PKL (Examiner’s Initials) by Examiner Parke K. Linsley (Examiner’s Name) on the invoices covered by the above-entitled protest and assessed with duty at the rate of 21% under Par. 411, Tariff Act of 1930, as modified, consist of rush bags similar in all material respects to the merchandise the subject of Carson M. Simon & Co. v. United States, C.D. 2558, wherein the Court held that such merchandise was dutiable at 12%% ad valorem under the provisions of Par. 1537(a) of the Tariff Act of 1930, as modified by T.D. 53865.
IT IS FURTHER STIPULATED AND AGREED that the record in C.D. 2558 be incorporated in these cases, and that said protest be submitted on this stipulation, the protest being limited to the items marked “A” as aforesaid.
In view of this stipulation and on the authority of the decision cited therein, we hold that the merchandise represented by the items marked with the letter “A” and with the initials of the examiner on the invoices covered by the protest herein is properly dutiable at 12% per centum ad valorem under paragraph 1537 (a) of the Tariff Act of 1930, as modified, as manufactures of weeds, not specially provided for.
The protest is sustained and judgment will rendered for the plaintiff.